FILED
                             NOT FOR PUBLICATION                             JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DAVID B. JOHNSON,                                No. 08-16482

               Plaintiff - Appellant,             D.C. No. 1:05-cv-00351-AWI-
                                                  DLB
   v.

 M. CRUTCHFIELD; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Anthony W. Ishii, Chief District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        California state prisoner David B. Johnson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
defendants fired him from his prison job and disciplined him in retaliation for his

grievance activity. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003). We affirm.

       The district court properly granted summary judgment because Johnson

failed to raise a triable issue as to whether the defendants’ conduct was based on

retaliatory motive, rather than legitimate penological goals. See id. at 1288–89

(setting forth requirements of retaliation claim and noting that the “plaintiff bears

the burden of pleading and proving the absence of legitimate correctional goals for

the conduct of which he complains”) (citation and internal quotation marks

omitted).

       Johnson’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                               2                                    08-16482